     Case 2:19-cv-01324-JAM-KJN Document 71 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     VENCIL GREEN,                                       Case No. 2:19-cv-1324 JAM KJN P
12
                                              Plaintiff, [PROPOSED] ORDER
13
                      v.
14

15   J. LINK,
16                                         Defendant.
17

18           Plaintiff is a state prisoner, proceeding without counsel. The Court has read and considered

19   the defendant’s second motion to modify the discovery and scheduling order. Plaintiff did not

20   file an opposition. Good cause appearing, IT IS HEREBY ORDERED that:

21           1. Defendant’s motion (ECF No. 70) is granted.

22           2. Defendant shall depose plaintiff on or before January 30, 2021.

23           3. On or before March 1, 2021, defendant shall file an opposition to plaintiff’s motion for

24   summary judgment (ECF No. 54), or cross-motion for summary judgment.

25   Dated: January 6, 2021
26
27   /gree1324.eot2

28
